DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. On pp. 5-6 of the remarks the applicant argues that Omelchenko fails to disclose “a plate portion having means for diffusing air” [see pp. 6 of the remarks]. The examiner respectfully disagrees.  The plate portion [reference character 10] and the means for diffusing air [reference characters 12 and 14] taught by Omelchenko are mounted directly in front of the air vent, therefore they would obstruct the jet of air out of the vent thereby diffusing the air around the plate portion and means for diffusing air. On pp. 8 the applicant argues that Balmer does not disclose that the swivel ball units extends from the rear of the receptor and therefore cannot provide for the limitation that the ball joint extends from a rear surface of the plate portion. The examiner respectfully disagrees. In response to applicant's argument that Balmer does not disclose that the ball joint extends from a rear surface of the plate portion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Balmer is only utilized to teach that it is known in the art to reverse the position of the ball and socket relative to the plate portion and the stem portion. For these reasons the rejections are maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omelchenko et. al (US 10,173,607).
With respect to claim 13 Omelchencko discloses an air vent diffuser, comprising:
a plate portion [reference character 10] having means for diffusing air [reference characters 12 and 14] and means for pivoting the plate [ball and socket joint, reference characters 30];
a stem [reference character 50] having means for receiving the plate portion [reference character 52] and means for fastening [reference character 58] the air vent diffuser to a structure, wherein the stem is removably coupled to the plate portion.
With respect to claim 14 Omelchencko discloses that the means for fastening is configured to apply ua compression force onto the structure [see Fig. 6].
With respect to claim 15 Omelchencko discloses that the means for pivoting the plate is received by the means for receiving the plate portion [see Fig. 2], wherein the means for pivoting the plate pivots about the means for receiving the plate portion [see Fig. 2, this is the nature of a ball and socket joint].
 With respect to claim 16 the combination of Omelchencko and Balmer disclose that the plate portion is configured to mote horizontally or vertically about the socket (note that it is understood that the ball and socket joint would allow for this type of motion).
With respect to claim 17 the combination of Omelchencko and Balmer disclose that the plate portion is configured to rotate about the socket (note that it is understood that the ball and socket joint would allow for this type of motion).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omelchenko et. al (US 10,173,607) in view of Balmer (US 9,868,532 B2).
With respect to claim 1 Omelchencko discloses an air vent diffuser, comprising:
a plate portion [reference character 10] having a central flat surface [reference character 18] and angled side surfaces [reference characters 12 and 14]; and
a stem portion [reference character 50] having a plurality of legs [reference character 58], wherein the stem is removably coupled to the plate portion at a rear surface of the central flat surface [see Fig. 2], wherein a ball joint [reference character 52] is received within a socket [reference character 30] such that the positioning of the plate portion is adjustable.
Omelchencko does not disclose a ball joint extending from a rear surface of the plate portion a stem portion having a socket.
Balmer discloses an adjustable vent clip and gipping clamp system that includes a ball joint [reference character 41] extending from a rear surface of the plate portion and a stem portion having a socket [see Fig. 2].
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to reverse the position of the ball and socket joint disclosed by Omelchencko as taught by Balmer, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re. Einstein, 8 USPQ 167.
With respect to claim 2 Omelchenko discloses each of the plurality of legs comprises a plurality of tabs [see annotated Fig. below] on a first surface, wherein each of the first surfaces of the plurality of legs are facing each other.
                                       
    PNG
    media_image1.png
    466
    503
    media_image1.png
    Greyscale

With respect to claim 5 Omelchencko discloses that a separation between each of the plurality of legs decreases as the plurality of legs extend away from the socket, such that the plurality of legs are configured to apply a compression force to be securely fastened to a structure [see annotated Fig. above].
With respect to claim 6 Omelchencko discloses that at least one of the plurality of tabs are configured to exert a force onto the structure due to the compression force [see Fig. 6].
With respect to claim 7 Omelchencko discloses that the ball joint is removably coupled to the socket of the stem portion [see Fig. 2].
With respect to claim 8 the combination of Omelchencko and Balmer disclose that the plate portion is configured to pivot about the socket of the stem portion, such that the air blowing onto the rear surface of the plat portion is diffused [see Fig. 6].
With respect to claim 9 the combination of Omelchencko and Balmer disclose that the plate portion is configured to mote horizontally or vertically about the socket (note that it is understood that the ball and socket joint would allow for this type of motion).
With respect to claim 10 the combination of Omelchencko and Balmer disclose that the plate portion is configured to rotate about the socket (note that it is understood that the ball and socket joint would allow for this type of motion).
With respect to claims 11-12 Omelchencko discloses that the front surface of the plate portion comprise an extension [reference character 22] and that the extension is confiture to support a separate device [a phone, see Fig. 6].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omelchenko et. al (US 10,173,607) in view of Balmer (US 9,868,532 B2) as applied to claim 2 above, and further in view of Boas (US 2017/0080877 A1).
With respect to claim 3 Omelchencko does not disclose that the plurality of tabs are offset from the plurality of tabs from a respective opposing leg.
Boas discloses an air vent diffuser, comprising: a plate portion having a central flat surface and angled side surfaces [see annotated Fig. 1, below], and a stem portion [reference characters 10, 24, and 16] having a plurality of legs [reference character 16 in Fig. 6] having a plurality of tabs [see teeth in paragraph 0024] where the plurality of tabs are offset from the plurality of tabs from a respective opposing leg [see paragraph 0024 and Fig. 6]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the legs taught by Omelchencko by proving the tabs in the form of teeth that are offset from the tabs on an opposing leg, as taught by Boas, because this configuration provides “…an effectively firm grip on the louvers of the vehicle vent” [paragraph 0024 of Boas].
With respect to claim 4 Omelchencko does not disclose that the plurality of tabs at least partially extend into a gap between adjacent tabs of the respective opposing leg.
Boas further discloses that the plurality of tabs at least partially extend into a gap between adjacent tabs of the respective opposing leg [see Fig. 6 of Boas].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the legs taught by Omelchencko by proving the tabs in the form of teeth that are offset from the tabs on an opposing leg, as taught by Boas, because this configuration provides “…an effectively firm grip on the louvers of the vehicle vent” [paragraph 0024 of Boas]. Note that this offset arrangement would provide for the requirements of claim 4.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762